Exhibit 10.4
[icopolymers.jpg]


--------------------------------------------------------------------------------

ICO Europe BV
Mijweg 41, P.O. Box 5187
NL-3295 ZH ’s-Gravendeel,
The Netherlands
+31 78-623-8111




Mr. Derek Bristow
962A Beach Road
Torbay, Auckland, NZ






‘s-Gravendeel, The Netherlands 18 July 2003




Re.: Offer Letter




Dear Mr. Bristow:


We are happy to confirm to you that our Company wishes to appoint you as the
Managing Director of Verplast S.r.l. (“Verplast”), our Italian subsidiary, and
as the Regional Manager of ICO Polymers South Europe.


Your appointment will commence from 18 July 2003, or as soon thereafter as all
necessary legal and administrative formalities provided for by the Italian law
are carried out, and your assignment in New Zealand can be considered over.


We will invite the Verplast Shareholders' Meeting to appoint you as a Member of
the Board of that company for a two-year period. Specific powers will be then
delegated to you by the Board of Directors of Verplast.


You will be in charge of the development of Verplast’s business in compliance
with the powers and functions that will be delegated to you by ICO Europe’s
Board of Directors. Moreover, as the Regional Manager of ICO Polymers South
Europe, you will be required to oversee ICO Europe B.V.’s French subsidiaries’
operations and Greek subsidiary’s startup operations. An office at Verplast’s
premises in Verolanuova (BS) will be put at your disposal.


We will also invite Verplast Shareholders' Meeting and its Board of Directors to
grant you with the following:



1.  
a yearly gross compensation of € 135.000,00 which will be paid to you in monthly
installments;

2.  
a one-time relocation allowance of € 4.000,00 (before taxes), which will be paid
to you within two weeks after you execute this letter;

3.  
assistance with arranging and direct payment (by Verplast) of relocation costs
to move your family’s furniture and other personal belongings door-to-door to
your residence in Italy;

4.  
full refund of reasonable expenses incurred for coach class flights for your
wife and two daughters, to travel from New Zealand to Italy in connection with
their relocation, and a full refund of reasonable expenses incurred for up to
three coach class round trip flights to New Zealand for you to visit your wife
and family in New Zealand during the time period ending 31 December 2003;

5.  
full refund of expenses borne for a temporary accommodation in a furnished
apartment until you and your family move into a permanent residence in Italy,
but in any case until no later than December 31, 2003;

6.  
health insurance, with reasonable and customary coverages and deductibles or
copayments, for you, your wife, and your two daughters;

7.  
payment of tuition and fees for your youngest child to attend the American
School of Milan, or a comparable school for English speaking students.



During the term of your service as Managing Director, Verplast reimburse your
reasonable and necessary business expenses, including the expenses of your
business-related travel, upon submission of receipts and other appropriate
fiscal documentation. Verplast will also bear the cost for your use of a company
vehicle, that is owned or leased by Verplast (a Volkswagen Passat or similar
vehicle that does with an approximate retail value of € 30.000,00 to 35.000,00),
including charges for fuel, automobile insurance with customary coverages, and
necessary repairs and maintenance. Verplast will also bear the cost for your use
of a mobile phone.


Your compensation shall be reviewed on an annual basis, and you shall be
entitled to participate in any bonus/incentive compensation schemes that may be
established for senior management of companies within the ICO Group.


Upon completion of two years’ service as the Managing Director of Verplast:



a)  
You will have the option of returning to work at the ICO Group’s Australian
operations, in the highest currently available supervisory or managerial
position, receiving salary and benefits that are substantially the same as those
which you were receiving in connection with your employment at the ICO Group’s
New Zealand operations as of 1 May 2003 (which salary shall be adjusted to AUS$,
and increased by the Australian cost of living index over the next two years);
and




b)  
You may or may not be appointed for an additional term of service as the
Managing Director of Verplast, at the exclusive discretion of the Board of
Management of the Company, and if so appointed then subject to your acceptance
of such appointment; and/or




c)  
You may or may not be offered an appointment to another mutually acceptable
position within the ICO Group, subject to positions that are currently available
in the various companies within the ICO Group, at a salary commensurate with the
position as determined by such ICO Group company.



 

--------------------------------------------------------------------------------


 
Scenario (a) above shall also apply, and (c) may apply (depending on positions
currently available at the time) in the event that the Verplast ceases
operations in Italy for any reason prior to the expiration of the two-year term.
In the event that you accept an appointment with any other company in the ICO
Group after the referenced two-year period or at any other time, you agree that
before leaving Verplast, you will resign from the Board of Directors and from
you position as Managing Director of Verplast, waiving any request for
indemnification whatsoever. Furthermore, in the event of such transfer, the
Company or one of its affiliates will reimburse the costs of your reasonable
moving expenses and one coach class airline flight for each of the immediate
family members living in your household at the time in connection with such
relocation.
 
For the entire duration of your appointment as set forth herein, you shall
perform your activities only in favour and on behalf of Verplast, or ICO Europe
B.V.’s French and Greek subsidiaries, or other companies that are subsidiaries
of ICO, Inc. or its subsidiaries (the “ICO Group”). You must obtain express
prior authorization from our Company before this obligation can be modified.


For the duration of your appointment and after its termination for any reason,
you will undertake to keep the utmost confidentiality towards any third party
with regard to all information you may become aware of while carrying on your
duties. This confidentiality undertaking includes but is not limited to all
information concerning the politics, business, investment and development plans,
or other plans of the ICO Group, the identity of and any competitive information
relating to customers and suppliers of Verplast and the ICO Group, and any other
information relating to the activities of Verplast and other ICO Group
companies. Corporate documents, papers, and software of any type, including
personal notes on acts or facts relating to your activity under this agreement,
shall be kept with the utmost care and confidentiality, and shall be returned to
Verplast or to other appropriate ICO Group companies at the termination of your
appointment for any reason.


The rights of exploitation for the results of work achieved in the performance
of your duties shall belong exclusively and without restriction to Verplast or
to other ICO Group companies, unless compulsory statutory regulations relating
to intellectual property provide otherwise.


For a period of twelve (12) months from the date of termination of your
appointment from Verplast for any reason or cause - except if you continue to
work for another company in the ICO Group - you agree not to render any kind of
professional performance similar to that performed during your mandate as
Managing Director of Verplast. and Regional Manager of ICO Polymers South
Europe, neither as owner, stockholder, partner, officer, consultant, director,
or otherwise as an employee for competitor businesses operating in the same
countries where the ICO Group companies are located, including Italy, France,
Greece, New Zealand, and Australia.
 
For such obligation you will receive a monthly amount of € 5,000.00 starting
from the month after your date of termination, for a period of 12 months
(“Payments”). In case you break, at any time during the twelve-month Payment
period, the non-competition obligation described in the preceding paragraph, you
will be bound to pay to our Company, as a penalty for non-performance, an amount
equal to the gross compensation received by you during the last twelve months of
your appointment as Managing Director of Verplast
 
 

--------------------------------------------------------------------------------


 
and Regional Manager of ICO Polymers South Europe. You expressly acknowledge
that such amount is proper and adequate to the possible violation, being
renounced any exception according to art.1384 of the Italian Civil Code. You
further understand and agree that, in accepting such payment, the Company and
Verplast will retain and are not waiving the right to indemnify for any further
damages resulting from your breach of the non-competition obligation set forth
herein.


Verplast also maintains the right to release you from the above described
obligation of non-competition (in which case Verplast will not make the
referenced Payments). Such a decision shall be communicated to you at the time
of termination.


This agreement is subject to the Italian law. Any other previous agreement
entered into with our Company or other ICO Group companies regarding the same
subject matter are to be considered annulled and substituted by this agreement.
For whatever not provided therein, the Italian Corporate Law Rules shall apply.


If the above is consistent with our understandings, please execute a copy of
this letter duly signed for unconditional acceptance.


Best regards,


  /s/ Jon C. Biro

--------------------------------------------------------------------------------

Jon C. Biro
Managing Director
ICO Europe, B.V.




 
 
 


For unconditional acceptance
______ 18 July 2003


Derek Bristow

  /s/ Derek Bristow

--------------------------------------------------------------------------------


